Per curiam.

Where a cause is referred by consent, the court will not listen to an application to set aside the report. We interpose only where the cause has been referred by a rule of court, pursuant to the statute. The parties are left to the same remedy, as in the case of a mere submission to arbitrators. The court have no controul over referees, voluntarily chosen by the parties. It is also admitted that this was not a proper case for a reference under the act. It was decided in November term last, that the court would not interfere in such a case.
Motion denied.